Citation Nr: 1038353	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to an initial compensable rating for status post 
surgical repair, testicular torsion. 

2.  Entitlement to service connection for a low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to December 
2000 and from July 2004 to October 2005.  This appeal to the 
Board of Veterans' Appeals (Board) arose from a January 2006 
rating decision of the Regional Office (RO) in Providence, Rhode 
Island.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

In correspondence received in October 2008, prior to the 
promulgation of a decision in the appeal, the appellant requested 
that his appeal for an increased rating as to his status post 
surgical repair, testicular torsion, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met with respect to 
the claim of entitlement to an initial compensable rating for 
status post surgical repair, testicular torsion. 38 U.S.C.A. §§ 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to an initial 
compensable rating for status post surgical repair, testicular 
torsion, the Board notes that it may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An 
appeal may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision. 38 
C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant 
or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn his appeal on of 
entitlement to an initial compensable rating for status post 
surgical repair, testicular torsion, via an October 2008 letter. 
Thus, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this claim. Accordingly, 
the Board does not have jurisdiction to review this claim and it 
is dismissed.


ORDER
The claim of entitlement to an initial compensable rating for 
status post surgical repair, testicular torsion, is dismissed.


REMAND

Regarding the low back claim, additional development is required.  
Indeed, while service treatment records do not reveal any 
specific back injury, a September 2005 post-deployment health 
assessment reflected complaints of back pain during the Veteran's 
deployment in the Persian Gulf.  

Just after separation from service, during an October 2005 VA 
examination, physical examination revealed pain, stiffness, and 
reduced flexion of the lumbar spine, but with normal X-rays.  
Consequently, the examining physician diagnosed the Veteran with 
an acute back strain.

On subsequent January 2007 VA examination, performed by a nurse 
practitioner, the Veteran reported that he had bought a new bed, 
which had improved his low back discomfort, and that he was also 
seeing a chiropractor monthly.  He also indicated that he 
experienced low back flare-ups about two times weekly.  Physical 
examination of the lumbar spine was essentially normal and the 
nurse practitioner found that there were no objective findings to 
continue a diagnosis of acute back strain.  

In August 2010 argument, the Veteran's representative noted that 
Veteran's Benefit Administration internal rules require that an 
examination report performed by a nurse practitioner must be 
signed or co-signed by a physician (See Manual M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18(a)), and that the January 
2007 VA examination report was not signed or co-signed by a VA 
physician.

A review of the record confirms that the January 2007 VA nurse 
practitioner's examination report was not signed or co-signed by 
a VA physician.  Thus, although the report tends to indicate that 
the Veteran does not have a current, chronic low back disability, 
the Board finds that it provides an insufficient basis for making 
an ultimate determination as to whether such disability is 
present and that further development is thus necessary.  Further, 
as the examination took place more than 3 years ago, the Board 
finds that it would be of much greater use to afford a new 
examination, rather than to have a VA physician simply review the 
January 2007 VA nurse practioner's findings.  

Prior to affording the Veteran the examination, the RO should 
obtain any outstanding VA medical records of treatment or 
evaluation of low back problems.  In this regard, the Board notes 
that the record contains treatment records from the Providence VA 
healthcare system up until June 2008.  Accordingly, on remand, 
the RO should obtain any outstanding records of low back 
treatment or evaluation from June 2008 to the present.

Additionally, as noted above, the Veteran reported during the 
January 2007 VA examination that he was seeing a chiropractor on 
a monthly basis for his low back problems.  Accordingly, on 
remand, the RO should request that he provide sufficient 
information concerning the chiropractor, along with an 
appropriate release of information, to allow the RO to obtain all 
pertinent, outstanding records from this chiropractor.  The RO 
should also ask the Veteran to identify any additional sources of 
treatment or evaluation he has received for low back disability 
since separation from service, and should secure copies of 
complete records of the treatment or evaluation from all sources 
appropriately identified.




Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding 
records of treatment or evaluation of the 
Veteran for low back problems from the 
Providence VA healthcare system from June 
2008 to the present.    

2.  Ask the Veteran to provide sufficient 
information, along with an appropriate 
release of information, in order to obtain 
any outstanding records of chiropractic 
treatment the Veteran has received for low 
back problems since his separation from 
service.  The RO should then obtain all 
available chiropractic records.  
Additionally, the RO should also ask the 
Veteran to identify any additional sources of 
treatment or evaluation he has received for 
low back problems since separation from 
service, and should secure copies of complete 
records of the treatment or evaluation from 
all sources appropriately identified.  Any 
negative search results should be noted in 
the record and communicated to the Veteran.

3.  Arrange for a VA orthopedic examination 
by an appropriate VA physician to determine 
the likely etiology of any current low back 
disability.  The Veteran's claims folder must 
be made available for review by the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then determine whether the 
Veteran has a current, chronic low back 
disability.  If the examiner determines that 
such a disability is present, he or she 
should then provide an opinion as to whether 
such disability is at least as likely as 
not (i.e. a 50 percent chance or greater) 
related to the Veteran's military service.  
The examiner should explain the rationale for 
all opinions given.

4.  Thereafter, readjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the Veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


